DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/200, 12/02/2019, 03/05/2019, 12/12/2018 ARE in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “ROTATING ELECTRIC MACHINE AND DRIVE SYSTEM FOR ROTATING ELECTRIC MACHINE WITH AT LEAST TWO TERMINAL BOXES OUTSIDE THE HOUSING WITH SECOND TEMPERATURE SENSORS”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a unit of the system”, which is confusing to which system is being referred to, clarification is needed “the system of windings” is assumed for purposes of examination.

Claims 2-17 are rejected based on dependency from rejected claim 1 above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,13,17,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soma (US PG Pub 20130241458 hereinafter “Soma”) in view of Tominaga et al. (US PG Pub 20020060105 hereinafter “Tominaga”) 
Re-claim 1, Soma discloses a rotating electric machine (110) comprising: a housing (111); a stator core (3, annotated Fig.9, inside where 3a is wound around) housed in the housing (111); a plurality of systems of winding groups (3a) arranged in the stator core (3) and electrically connected to a plurality of power conversion devices (DB1 and DB2 via terminals of three phases, of 3a and 3b, P[0035]), one system of winding group (any of the coil 3,3a,3b) being defined as a plurality of windings (coils are windings) electrically connected to one power conversion device (DB2); a plurality of first lead wires (annotated Fig.11) electrically connected to the plurality of systems of winding groups (annotated Fig.9 and annotated Fig.11)  and wired inside the housing (111); and a plurality of terminal boxes (annotated Fig.11) arranged at a plurality of places in the housing (annotated Fig.9, annotated Fig.8 and annotated Fig.11), the plurality of first lead wires (annotated Fig.9, Fig.8 and Fig.11) being distributed in a unit of the system and introduced into the plurality of terminal boxes (they are in the terminal boxes, See Fig.9).  

    PNG
    media_image1.png
    608
    497
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    584
    554
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    752
    719
    media_image3.png
    Greyscale

	Soma fails to explicitly teach that the plurality of terminal boxes arranged in an outer circumference of the housing.
	However, Tominaga teaches that the plurality of terminal boxes (51-53) arranged in an outer circumference (annotated Fig.8) of the housing (annotated Fig.8, 21, housing of 4).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the terminal boxes arranged in the housing disclosed by Soma wherein the plurality of terminal boxes arranged in an outer circumference of the housing as suggested by Tominaga to coaxially structure the device providing better fitting and saves space (Tominaga, P [0023], P [0011]).

    PNG
    media_image4.png
    444
    483
    media_image4.png
    Greyscale

Re-claim 13, Soma as modified discloses the rotating electric machine according to claim 1, wherein the terminal box comprises a plurality of terminal blocks to which the plurality of first lead wires are connected for the each system (annotated Fig.9), and wherein at least some of the plurality of terminal blocks are arranged such that positions of the at least some of terminal blocks in a rotational axis direction inside the terminal box shifts by a specified amount (annotated Fig.9).  
Re-claim 17, Soma as modified discloses the rotating electric machine according to claim 1, wherein the plurality of first lead wires are wired outside a coil end part of the 23winding in a radial direction with respect to a rotational axis (annotated Fig.9).  
Re-claim 19, Soma discloses A drive system for a rotating electric machine, comprising: the rotating electric machine, the, rotating electric machine (110) comprising: a housing (111); a stator core (3, annotated Fig.9, inside where 3a is wound around) housed in the housing (111); a plurality of systems of winding groups (3a) arranged in the stator core (3) and electrically connected to a plurality of power conversion devices (DB1 and DB2 via terminals of three phases, of 3a and 3b, P[0035]), one system of winding group (any of the coil 3,3a,3b) being defined as a plurality of windings (coils are windings) electrically connected to one power conversion device (DB2); a plurality of first lead wires (annotated Fig.11) electrically connected to the plurality of systems of winding groups (annotated Fig.9 and annotated Fig.11)  and wired inside the housing (111); and a plurality of terminal boxes (annotated Fig.11) arranged at a plurality of places in the housing (annotated Fig.9, annotated Fig.8 and annotated Fig.11), the plurality of first lead wires (annotated Fig.9, Fig.8 and Fig.11) being distributed in a unit of the system and introduced into the plurality of terminal boxes (they are in the terminal boxes, See Fig.9).   , a plurality of power conversion devices electrically connected to the rotating electric machine; and a control device configured to control the plurality of power conversion devices.  
	Soma fails to explicitly teach that the plurality of terminal boxes arranged in an outer circumference of the housing.
	However, Tominaga teaches that the plurality of terminal boxes (51-53) arranged in an outer circumference (annotated Fig.8) of the housing (annotated Fig.8, 21, housing of 4).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the terminal boxes arranged in the housing disclosed by Soma wherein the plurality of terminal boxes arranged in an outer circumference of the housing as suggested by Tominaga to coaxially structure the device providing better fitting and saves space (Tominaga, P [0023], P [0011]).
Re-claim 20, Soma discloses a rotating electric machine, comprising: the rotating electric machine, the, rotating electric machine (110) comprising: a housing (111); a stator core (3, annotated Fig.9, inside where 3a is wound around) housed in the housing (111); a plurality of systems of winding groups (3a) arranged in the stator core (3) and electrically connected to a plurality of power conversion devices (DB1 and DB2 via terminals of three phases, of 3a and 3b, P[0035]), one system of winding group (any of the coil 3,3a,3b) being defined as a plurality of windings (coils are windings) electrically connected to one power conversion device (DB2); and means for distributing, in a unit of system , a plurality of first lead wires (annotated Fig.11) and wired inside the housing (111);electrically connected to the plurality of systems of winding groups (annotated Fig.9 and annotated Fig.11)  and for leading out the plurality of first lead wires to outside of the housing  
	Soma fails to explicitly teach that the plurality of terminal boxes arranged in an outer circumference of the housing.
	However, Tominaga teaches that the plurality of terminal boxes (51-53) arranged in an outer circumference (annotated Fig.8) of the housing (annotated Fig.8, 21, housing of 4).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the terminal boxes arranged in the housing disclosed by Soma wherein the plurality of terminal boxes arranged in an outer circumference of the housing as suggested by Tominaga to coaxially structure the device providing better fitting and saves space (Tominaga, P [0023], P [0011]).
Allowable Subject Matter
Claim 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re-claim 2 recites -inter alia- The rotating electric machine according to claim 1, wherein the plurality of terminal boxes comprise two terminal boxes installed on both sides of the housing via a connecting part in a direction perpendicular to a rotational axis direction, and wherein the first lead wire is introduced into one terminal box among the two terminal boxes, a distance between a coil end part of the winding electrically connected to the first lead wire and the connecting part of the one terminal box is shorter than a distance between the coil end part of the winding and the connecting part of another terminal box.  

    PNG
    media_image5.png
    851
    736
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    675
    763
    media_image6.png
    Greyscale

The prior art of record fail to teach the combination of claims 1 and 2 specially the locations of the terminal boxes along with the direction it is being help perpendicularly and the first lead wires being introduced to both terminal boxed and having shorter distance between coil and connector part of another terminal. 
The closest prior art of record Tominaga, and Soma and art specified in the IDS fail to teach “A rotating electric machine comprising: a housing; a stator core housed in the housing; a plurality of systems of winding groups arranged in the stator core and electrically connected to a plurality of power conversion devices, one system of winding group being defined as a plurality of windings electrically connected to one power conversion device; a plurality of first lead wires electrically connected to the plurality of systems of winding groups and wired inside the housing; and a plurality of terminal boxes arranged at a plurality of places in an outer circumference of the housing, the plurality of first lead wires being distributed in a unit of the system and introduced into the plurality of terminal boxes, wherein the plurality of terminal boxes comprise two terminal boxes installed on both sides of the housing via a connecting part in a direction perpendicular to a rotational axis direction, and wherein the first lead wire is introduced into one terminal box among the two terminal boxes, a distance between a coil end part of the winding electrically connected to the first lead wire and the connecting part of the one terminal box is shorter than a distance between the coil end part of the winding and the connecting part of another terminal box”.
The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 2 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in claim 1 and 2. 
Claims 3-7, 9, 11, 12,14,15,16, and 18 are rejected based on dependency from claim 1.
Re-claim 9 recites -inter alia-  The rotating electric machine according to claim 1, further comprising: a plurality of second temperature sensors configured to detect a temperature change of the winding and shut a conduction of the second temperature sensor in a case that a predetermined condition is met, the plurality of second temperature sensors being connected in series with each other; and  21two third lead wires electrically connected to the plurality of second temperature sensors, wherein the two third lead wires are introduced into either one of the plurality of terminal boxes.  
The prior art of record fail to teach the combination of claims 1 and 9 specially the locations of the terminal boxes along with the direction the plurality of second temperature sensors which are in serried and shut conductor of sensor and two third lead wires are connected to the plurality of second temp sensor. 
 The closest prior art of record Tominaga, and Soma and art specified in the IDS fail to teach “A rotating electric machine comprising: a housing; a stator core housed in the housing; a plurality of systems of winding groups arranged in the stator core and electrically connected to a plurality of power conversion devices, one system of winding group being defined as a plurality of windings electrically connected to one power conversion device; a plurality of first lead wires electrically connected to the plurality of systems of winding groups and wired inside the housing; and a plurality of terminal boxes arranged at a plurality of places in an outer circumference of the housing, the plurality of first lead wires being distributed in a unit of the system and introduced into the plurality of terminal boxes, The rotating electric machine according to claim 1, further comprising: a plurality of second temperature sensors configured to detect a temperature change of the winding and shut a conduction of the second temperature sensor in a case that a predetermined condition is met, the plurality of second temperature sensors being connected in series with each other; and  21two third lead wires electrically connected to the plurality of second temperature sensors, wherein the two third lead wires are introduced into either one of the plurality of terminal boxes”.
The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 9 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in claim 1 and 9

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached IDS Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834